Citation Nr: 1748317	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service connected posttraumatic stress disorder (PTSD) and/or exposure to tactical herbicides during service. 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this case for further development in March 2011, November 2013, and again in April 2015.  The case has returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam Era, and cannot otherwise be presumed to have been exposed to herbicides.

2.  The Veteran was not exposed to herbicides during active service.

3.  The Veteran's diabetes mellitus did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise the result of a disease or injury incurred in service.

4.  The Veteran's diabetes mellitus was not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have not been met, to include on a presumptive basis or as secondary to service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in April 2015 in order to obtain outstanding records that the Veteran referenced in his appellate brief.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran contended that an "RCRA Report and Army Corps Study" indicated high levels of herbicide chemicals in the soil and groundwater where he was stationed, including 2,4-D, and 2,4,5-T, and also showed that those chemicals had been used during the Veteran's posting there.  The Department of Defense submitted correspondence in response, and the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

II.  Service Connection	

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service" versus "blue water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

In June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray Agent Orange during the Vietnam era. See 3.307(a)(6)(v).  As the Veteran served in the United States Army, this regulation does not apply to him.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

a.  Diabetes Mellitus

The Veteran contends that his diabetes mellitus is secondary to his service-connected PTSD or a result of herbicide exposure during service.  As an initial matter, Social Security Administration records indicate that the Veteran was first diagnosed with diabetes mellitus in March 2007.

The Veteran received a medical opinion for his diabetes mellitus in March 2011, and the examiner indicated that there was no diagnosis during service.  There was also no medical nexus between diabetes mellitus and PTSD, and she therefore concluded that it was not caused by or related to PTSD, and also not aggravated beyond its natural progression by PTSD.

Pursuant to the November 2013 Board remand, the Veteran was afforded another medical opinion regarding the etiology of his diabetes mellitus.  The examiner noted that the Veteran's service treatment records were silent about the condition, and current medical records did not document any end target organ damage associated with diabetes mellitus.  After reviewing the available records, the examiner concluded that the Veteran's condition was less likely than not caused by, related to, or aggravated by service or service-connected conditions.  The examiner reasoned that, despite "conversations" regarding a link between PTSD and diabetes mellitus on blogs, there was no medical study that established a causal nexus.  There was no literature to support such an etiology, and no reliable nexus evidence that PTSD aggravated the condition.  The examiner concluded that the Veteran's diabetes mellitus was more likely than not caused by a combination of race, gender, and genetics, as currently established by medical literature.  

The medical evidence indicates that the first documented diagnosis of diabetes mellitus was not until March 2007.  The service medical records do not show a diagnosis or elevated blood sugar readings during service.  There is no evidence of record, lay or medical, suggesting that the Veteran's diabetes mellitus is related to service on a basis other than the alleged herbicide exposure and relationship to PTSD.  Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).

Moreover, while the Board concedes that the Veteran has a current diagnosis of diabetes mellitus, it finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides while in service.  While the Veteran is considered competent to report where he was stationed, he is not competent to state that he was exposed to an herbicide agent covered under 38 C.F.R. § 3.307(a)(6).  The Board notes the lay evidence that indicated that the area where the Veteran was stationed was a known area where herbicides were used.  The Veteran also stated that an RCRA Report and Army Corps Study indicated that, in the late 1990s, scientific studies showed high levels of certain pesticide and herbicide chemicals in the soil and groundwater where the Veteran was stationed, including 2,4-D, and 2,4,5-T.  However, the Armed Forces Pest Management Board of the Department of Defense reported in a letter dated in May 2017 that no records were found that documented any transportation, use, testing, disposal, or storage of Agent Orange or other tactical herbicides where the Veteran was stationed (Fort Polk) at any time.  The report further noted that although commercial herbicides were available through the federal stock system and were commonly applied on Department of Defense facilities in accordance with regulatory guidance, if used a Fort Polk, any such commercial herbicides would have been products approved by a government regulatory agency and subject to safe transportation, storage, handling, and application requirements set by statutes and regulations in effect at that time.  

In addition, the lay evidence lacks the competency and credibility to raise a reasonable doubt about herbicide use in this area during the time that the Veteran was stationed there.  The Veteran has not submitted any additional competent and credible evidence besides his appellate brief to corroborate his assertion that he was exposed to herbicides during service.  A preponderance of the evidence is therefore against a finding that the Veteran was exposed to herbicides in service.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 






ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to service connected PTSD and/or exposure to tactical herbicides during service, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


